                                                     Entered on Docket
                                                     December 16, 2020
                                                     EDWARD J. EMMONS, CLERK
                                                     U.S. BANKRUPTCY COURT
                                                     NORTHERN DISTRICT OF CALIFORNIA
 1   Diane V. Weifenbach, Esq. (SBN 162053)
     LAW OFFICES OF DIANE WEIFENBACH
 2   5120 E. LaPalma Avenue, #209           The following constitutes the order of the Court.
 3   Anaheim, CA 92807                      Signed: December 16, 2020
     Ph.: (714) 695-6637
 4   Fax: (714) 643-7474
     diane@attylsi.com
 5
 6   Attorneys for Secured Creditor U.S. BANK, NA ___________________________________________
     AS LEGAL TITLE TRUSTEE FOR TRUMAN William J. Lafferty, III
 7   2016 SC6 TITLE TRUST                         U.S. Bankruptcy Judge

 8
 9
10                            UNITED STATES BANKRUPTCY COURT
11
                       NORTHERN DISTRICT OF CALIFORNIA (OAKLAND)
12
13    In Re:                                             )    CASE NO.: 20-41288-WJL 13
14                                                       )
      CAROL LEE DE PUYDT-MEIER,                          )    CHAPTER 13
15                                                       )
                       Debtor.                           )    ORDER OVERRULING DEBTOR’S
16                                                       )    OBJECTION TO PROOF OF
17                                                       )    CLAIM #3 OF U.S. BANK, NA AS
                                                         )    LEGAL TITLE TRUSTEE FOR
18                                                       )    TRUMAN 2016 SC6 TITLE TRUST
                                                         )
19
                                                         )    Date: 12/10/2020
20                                                       )    Time: 1:30 pm
                                                         )    Ctrm: VIA ZOOM
21                                                       )
22
23
24
            A hearing on Debtor’s Objection to Proof of Claim #3 of U.S. BANK, NA AS LEGAL
25
     TITLE TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST (“Creditor”) having been heard
26
     on the above date and time, the Honorable William J. Lafferty, III Presiding, via
27
28   Zoom/VideoConference. Diane V. Weifenbach, Esq. having appeared on behalf of




     Case: 20-41288      Doc# 120      Filed: 12/16/20       Entered: 12/16/20 08:23:49   Page 1 of
                                                    3
 1   Creditor/Respondent and Debtor CAROL LEE DE PUYDT-MEIER, having appeared on her
 2   own behalf, In Pro Se. The Court, after considering the argument of the Debtor and counsel for
 3
     Creditor, and having read and reviewed the pleadings, records and files herein, and for the
 4
     reasons stated on the record, does hereby order as follows:
 5
 6          IT IS ORDERED:

 7      1. Debtor’s Objection to the Proof of Claim #3 filed on behalf of U.S. BANK, NA AS
 8
     LEGAL TITLE TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST is hereby overruled.
 9
10
11
                                           *END OF ORDER*
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Case: 20-41288      Doc# 120      Filed: 12/16/20     Entered: 12/16/20 08:23:49       Page 2 of
                                                    3
 1                                    COURT SERVICE LIST
 2   Debtor:
 3
     Carol Lee DePuydt-Meier
 4   61 Rudgear Drive
     Walnut Creek, CA 94596
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Case: 20-41288    Doc# 120   Filed: 12/16/20   Entered: 12/16/20 08:23:49   Page 3 of
                                               3
